DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 9:
It recites “wherein the plurality of the pair of optical elements are arranged between the windshield glass and the driver seat in a horizontal direction that is besides a direction that is orthogonal to a direction from the driver seat to the windshield glass.”
What does it mean to be “besides a direction?” The direction from the driver seat to the windshield glass is what would typically be called the ”horizontal direction.” But this is a horizontal direction “that is besides” that direction. Does this mean it is, say, along the dashboard to the left or the right? The language of the claim needs to be clarified to make it more clear what is being claimed.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 6-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Toyotome et al. (JP 2016-149094; disclosed in IDS; translation relied upon)
Regarding claim 1:
Toyotome discloses:
An information display apparatus displaying information onto a vehicle comprising: 
an information display apparatus configured to display image information onto an image display region on a forward part of a driver seat of the vehicle (paragraphs 22-23); and 
a spatial sensing means configured to detect positional information of instruction made by a driver in a spatial region between the driver seat and the displayed image display region (paragraphs 28-29; where the region is shown by area 20 in Fig. 1), 
wherein the information display apparatus includes a means configured to display the instruction made by the driver onto the image display region on the forward part in response to the positional information of the instruction made by the driver, detected by the spatial sensing means (e.g., paragraph 47).
Regarding claim 2:
Toyotome discloses:
wherein the information display apparatus includes a virtual-image optical system configured to display a virtual image onto the forward part of the vehicle by allowing the windshield glass to reflect light emitted from the image display apparatus (paragraph 24).
Regarding claim 3:
Toyotome discloses:
wherein the information display apparatus is arranged on a dashboard between the windshield glass and the driver seat (paragraph 25).
Regarding claim 6:
Toyotome discloses:
wherein the information display apparatus includes a direct-view type image display apparatus using an instrument panel of the vehicle (paragraph 25).
Regarding claim 7:
Toyotome discloses:
wherein the information display apparatus is arranged between the instrument panel and the driver seat as per Fig. 1 at least part of it – the sensors – is).

Claim(s) 1, 6, and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Itabashi et al. (US 2007/0188022)
	Regarding claim 1:
	Itabashi discloses:
An information display apparatus displaying information onto a vehicle comprising: 
an information display apparatus configured to display image information onto an image display region on a forward part of a driver seat of the vehicle (shown in, e.g., Fig. 4); and 
a spatial sensing means configured to detect positional information of instruction made by a driver in a spatial region between the driver seat and the displayed image display region (paragraph 41), 
wherein the information display apparatus includes a means configured to display the instruction made by the driver onto the image display region on the forward part in response to the positional information of the instruction made by the driver, detected by the spatial sensing means (e.g., Fig. 5).
Regarding claim 6:
Itabashi discloses:
wherein the information display apparatus includes a direct-view type image display apparatus using an instrument panel of the vehicle (paragraph 40; from the mounting, e.g., paragraph 44, this can be considered part of the instrument panel).
Regarding claim 7:
Itabashi discloses:
wherein the information display apparatus is arranged between the instrument panel and the driver seat (As per Fig. 4 at least part of it is).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toyotome in view of Powell et al. (US 2007/0103747)
Regarding claim 4:
Toyotome discloses an information display apparatus as discussed above.
Toyotome does not disclose:
“wherein the information display apparatus includes a practical-image optical system configured to display a practical image by scanning the windshield glass of the vehicle with light emitted from the information display apparatus.”
Powell discloses:
wherein the information display apparatus includes a practical-image optical system configured to display a practical image by scanning the windshield glass of the vehicle with light emitted from the information display apparatus (paragraph 48).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to include in Toyotome the system taught by Powell.
The rationale is as follows:
Toyotome and Powell are directed to the same field of art.
Toyotome doesn’t have a ton of detail about the HUD. Powell explains how one could work and indicates this could be more compact and lighter. One of ordinary skill in the art could have included this with predictable results.
Regarding claim 5:
Toyotome in view of Powell discloses:
wherein the information display apparatus is arranged on a dashboard between the windshield glass and the driver seat (e.g., Powell Fig. 1).

Claims 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Itabashi in view of Ryoo et al. (US 2014/0160074)
Regarding claim 8
Itabashi discloses a spatial sensing apparatus for achieving the information display apparatus according to claim 1.
Itabashi does not disclose:
“wherein a plurality of a pair of optical elements made of a light emitting element and a light-collecting lens element are linearly arranged, the light emitting element creating a collimated light flux from a light flux emitted from a light source, and the light-collecting lens element receiving a reflected light flux of the light flux from the light emitting element, the reflected light flux being reflected on obstacles.”
Ryoo discloses
wherein a plurality of a pair of optical elements made of a light emitting element and a light-collecting lens element are linearly arranged, the light emitting element creating a collimated light flux from a light flux emitted from a light source, and the light-collecting lens element receiving a reflected light flux of the light flux from the light emitting element, the reflected light flux being reflected on obstacles (paragraphs 37-39; Fig. 2)
It would have been obvious to one of ordinary skill in the art at the time the application was filed to include in Itabashi the elements taught by Ryoo.
The rationale is as follows:
Itabashi is already extremely close to this (e.g., paragraph 41; Fig. 2B). The only difference is that Itabashi has a single light-collecting lens element for the emitters rather than one for each. Ryoo shows that you could have one for each and use this to determine the gesture information (e.g., paragraph 40). One of ordinary skill in the art could have included this in Itabashi with predictable results.
Regarding claim 9:
Itabashi in view of Ryoo discloses:
wherein the plurality of the pair of optical elements are arranged between the windshield glass and the driver seat in a horizontal direction that is besides a direction that is orthogonal to a direction from the driver seat to the windshield glass (the language of this claim is difficult to understand as per the 35 USC 112 rejection above; to the best it can be understood Itabashi Fig. 2B shows scanners spread out along this direction).
Regarding claim 10:
Itabashi in view of Ryoo discloses:
wherein the plurality of the pair of optical elements are arranged along at least one side of an instrument panel of the vehicle (the lights can be spread out along the instrumental panel as per Itabashi paragraph 41: this would “along at least one side”).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Frojdh et al. (US 2014/0081521); Seok et al. (US 2015/0293585); Tsuda (US 2016/0349850).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER RAY LAMB whose telephone number is (571)272-5264. The examiner can normally be reached 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R LAMB/Primary Examiner, Art Unit 2694